 

\OOO-JO"\V'\-[=~WN*_‘

[\.) I_\J[\_'|[\_)[\)ad)-I-»-\»-ll-¢»-s>-l»_n»-¢»-n

Case 2:18~cv~00592'-JLR Document 20 Filed 10110/18 Page 1 of 10

The Honorable J ames L. Robart

IN THE UNfTEI) sTA'rEs DlsTRICT COL_JRT
FOR THE WESTERN DIs-TRICT OF WASHINGTON

AT SEATTLE
STEPHANIE FLOHR, an individual, §
Plaint`iff`, ) No. 2118-cv-00592-]LR
)
v. ) M`ODEL STIPULATED
) Paorec'rlve oRDER flew 63 la 013 il .
The Boeing Company, et ai., )
) NOTE ON MOTION CALENDAR:
Det`endant. § OCTOBER 1_0, 2018
)

 

 

l. PURPOSES AND LIMITATlObIS

Disccvery in this action is likely to involve production of` confidential, proprietary, or
private information for which special protection may be warranted -Accordingly, the parties
hereby stipulate to and petition the court to enter the following Stipuiated Protective Order. The
parties acknowledge that this agreement is consistent with LCR 26(cl. lt does not confer blanket
protection on all disclosures or responses to discovery, the protection it affords from public
disclosure and use extends only to the limited information or items that are entitled to
confidential treatment under the applicable legal principlesi and it does not presumptively entitle
parties to file confidential information under seal.
2. “CONFIDENTIAL” MATERIAL

“Confidential” material shall include the following documents and tangible things
produced or otherwise exchanged:

A. Personal banking and other financial information of the parties

STlPULATION AND PROTECT[VE ORDE`.R - l
The Law Ot`ficc ofG. (Gus]
Benjamin Lindscy lII
2012 C|rade.Rd./ Su'i`tc 202

Lalce Slevcns, WA 98258
ra')s\ em.ossa< mens ames

 

 

\DOo*-JO\U\-bb-)N*-*

NNNNNNMMb-*»-¢»_¢p-\»_ar-\»-\i-¢»-\a-¢
\JQ\m~PwNHO\QW`JO\M-PW[\J*_‘C

 

Case 2:18-cV-00592-JLR Document 20 Filed 10/10/18 Page 2 of 10

B. Medical records and other healthcare records as defined by HIPAA (l-lealth Insurance
Portability and Accountability Act of 1996)

C. Private business information that would be considered a trade secret.

D. Inf`orrnation otherwise provided protection from disclosure under the law.
3. ME

The protections conferred by this agreement cover not only confidential material (as
defined above), but also (l) any information copied or extracted from confidential material; (2)
ali copies, excerpts, summari`es-, or compilations of confidential material; and (3) any testimony,
conversations, or presentations by parties or their counsel that might reveal confidential material.
I-Iowever, the protections conferred by this agreement do not cover information that is in the
public domain or becomes part of` the public domain through trial or -otherwise.
4. ACCESS TO AND USE. OF CONFIDENTIAL MATERIAL

4.1 Basic Principles. A receiving party may use confidential material that is disclosed
or produced by another party or by a non-party in connection With this case only for prosecuting,
defending, or attempting to settle this litigation Confidential material may be disclosed only to
the categories of persons and under the conditions described in this agreement Confidential '
material must be stored and maintained by a receiving party at a location and in a,,secure manner
that ensures that access is limited to the persons authorized under this agreement

4.2 Disclosure of “CONFI'DENTIAL” Int`ormati_on or lterns. Unle_ss otherwise
ordered by the court or permitted in writing by the designating party, a receiving party may
disclose any confidential material only to:

(a) the receiving part_y’s counsel of record in this action, as well as employees
of counsel to whom it is reasonably necessary to disclose the information for this litigation;
(b) the receiving party and the officers directors, and employees (including

in house counsel) of the receiving party to whom disclosure is reasonably necessary for this

STIPULATION AND PROTECT[VE ORDER - 2
The Law Officc ot`G. (Gus)
Bcnjamin Lindsey li|
2012 Grade Rd.f- Suile 202

2 take stevens wa 93sz
{¢l'}€'t 'JR'I.Q€R‘E W‘Z'Rh H?RTRF\

 

 

 

\D¢o'-.`EO\U\-Pb-\l\-J*-*

[\)NPOI\JN[\JI\)N»_¢»-s»-\a_»-l»-\»-in-l»_l)-\
-.tG\Ln-hml\.>-‘C>\ooo-.lc\m-t=~wt\.>»-Q

 

Case 2:18_~cv-00592-.JLR Document 20 Filed 10/10/18 Page 3 0i10

litigation, unless the parties agree that a'particular document or material produced is for
Attorney’s Eyes Only and is so designated;

(c) experts and consultants to whom disclosure is reasonably necessary for
this litigation and who have signed the “Acknowledgment and Agree'ment to Be Bound”
(Exhibit A);

(d) the court, court personnel, and court reporters and their staff;

(e) copy or imaging services retained by counsel to assist in the duplication
of confidential material, provided that counsel for the party retaining the copy or imaging
service instructs the service not to disclose any confidential material to third partiesand to
immediately return all originals and copies of any confidential material;

(f) during their depositions, witnesses in the action to Whom disclosure is
reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
transcribed deposition testimony or exhibits to depositions that reveal confidential material must
be separately bound by the court reporter and may not be disclosed to anyone except as
permitted under this agreement;

(g) the author or recipient of a document containing the information
or a custodian or other person who otherwise possessed or knew the information

4.3 Filina Confidential l\/Iaterial. Before filing confidential material or discussing or

. referencing such material in court filings, the filing party shall confer with the designating party

to determine whether the designating party will remove the confidential designation, whether the _
document can be redacted, or whether a motion to seal or Stipulation and proposed order is
warranted Local Civil lRule S(g) sets forth the procedures that must be followed and the
standards that will be applied when a party seeks permission from the court to file material under

seal.

STIPULATION AND PROTECTIVE ORDER - 3
'I`he haw Oflicc ofG. (Gus)
Benjamin Lindsey l|l
2012 Grade Rd.f Suile 202

Lake Slcvens, WA 93258
met am.osas arena names

 

 

 

\OOG*-IG*\UI-D~L»Jl\}

10
11
12
13
14
15
16
17
is
19
20
21
22
23
24
25
26
27

Case 2:18~cv-00592-JLR Document 20 Filed 10/10!18 Page 4 ot 10

5~ WM_WM
5-1 M@MMM

Each party or non-party that designates information or items for protection under this

agreement must take care to limit any such designation to specific material that

qualities under the appropriate standards The designating party must designate for

protection only those parts of material, documents_, items, or oral or Written

communications that qualify, so that other portions of the material, documents, items, or

communications for which protection is not warranted are not swept unjustifiany

within the ambit of this agreement

Mass, indiscriminate, or routinized designations are prohibited Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g. , to
unnecessarily encumber or delay the case development process or to impose unnecessary
expenses and burdens on other parties) expose the designating party to sanctions
if it comes to a designating party’s attention that information or items that it designated
for protection do not qualify for protection, the designating party must promptly notify all other
parties that it is withdrawing the mistakt;,n designation
5.2 Manner and Timing- of Designations. llxcept as otherwise provided in this

agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

stipulated or ordered, disclosure or discovery material that qualifies for protection under

this agreement must be clearly so designated before or when the material is disclosed or

produced

(a) Information in documentU forrn: (e.g., paper or electronic

documents and deposition exhibits, but excluding transcripts of depositions or other
pretrial or trial proceedings), the designating party must affix the word
“CONFIDENTIAL” to each page that contains confidential material lf only a portion or

portions of the material on a page qualifies for protection, the producing party also must

STIPULAT}ON AND- PROTECTIVE ORDER - 4
The Law Office of G. (Gus]
Benjamin Lindsey lll
2012 Gradc Rd./ Suite 202

 

Lake Stcvcns, WA 982$8.
met ')m.oens arena names

 

 

\DOO'--Ic\u\.|>u)t~o)-

MMNNMNNN»-\»--»-)-ly-*)-li-¢H»_~»_¢
-.]O\_U!~b-b-JI\J"-°O\DO¢-.IO\LA-I>WN*-‘C>

Case 2:18-cv~00592-JLR Document 20 Filed 10110/18 Page 5 of 10

clearly identify the protected portion(s) (e.g., by making appropriate markings in the
margins).
(b) Testimony given in deposition or in_other pretrial or trial

proceedings: the parties must identify on the record, during the deposition, hearing, or

other prcceeding, all protected testimony, without prejudice to their right to so designate

other testimony after reviewing the transcript Any party or non-party may, within fifteen
days after receiving a deposition transcript designate portions of the transcript or exhibits
thereto, as confidential..

(c) Otiier tangible items: the producing party must affix in a prominent
place on the exterior of the container or containers in which the information or item is
stored the word “CONFIDENTI`AL.” If only a portion or portions of_the information or
item warrant protection, the producing part-y, to the extent practicable, shall identify the
protected portion(s).

5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
failure to designate qualified information or items does not, standing alone, waive the
designating party’s right to secure protection under this agreement for such material. Upon
timely correction of a designation, the receiving party must make reasonable efforts to

ensure that the material is treated in accordance with the provisions of this agreement

ST]PULATION AND PROTECT[VE ORDER - 5-

The i.aw Ol`l`i'ce ol`G. [Gus}
Bcnjamin Lindscy ll|

20|2 Gradc Rd./ Suitc 202

 

Lnke Stevens, WA 98258
what om_o<szs west .\ names

 

 

 

\DQO‘-}C`\U'l-|'=~L»Jl\.)

10
11
12
13
14
15
16
17
is
19
20
21
22
23
24
25
26
27

 

Case 2:18-cv-00592-J LR Document 20 Filed 10/10/18 Page 6 of 10

6. CHALLENGING CONFIDENTIALITY DE`SIGNATIONS
I. o.l mi_ir_ig_of_C_lnill_eng§§. Any party or non-party may challenge a

designation of confidentiality at any time. Unless a prompt challenge_to a designating party’s
confidentiality designation is necessary to avoid foreseeable, substantial unfairness, unnecessary
economic burdens, or a significant disruption or delay of the litigation, a party does not waive its
right to challenge a confidentiality designation by electing not to mount a challenge promptly
after the original designation is disclosed

6.2 Meet and Conf`er. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement Any motion regarding
confidential designations or for a protective order must include a certification,` in the motion or in
a declaration or affidavit that the movant has engaged in a good faith meet and confer
conference with other affected parties in an effort to resolve the dispute without court action. The
certification must list the date, manner, and participants _to the conference A good faith effort to
confer requires a face-to-f`ace meeting or a telephone conference

6.3 Judicial Intervention. lf the parties cannot resolve a challenge without court
intervention, the designating party may file and serve a motion to retain confidentiality under
Local Civil Rule 7 (and in compliance with Local Civil Rule S(g), if applicable). The burden of
persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
other parties) may expose the challenging party to sanctions All parties shall continue to

maintain the material in question as confidential until the court rules on the challenge

7. P§OTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN QTHER
LITIGATION '

If a party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as "CONFIDENTIAL," that party

mUSiLZ

STlPULATION AND PROTECTIVE ORDER - 6
'l`hc L,aw Ol`fice ofG. (Gus)
Benjamin Lindscy |li
2012 Gradc Rd./ Suitc 202
take Stevens, W`A 98258
iam sm_osns wan names

 

 

 

\DOG--\O\Lh.l.`au.ltdi-»

[\.> l\-) . l\.) l\..) 1-\ v- -‘ )-» »-- 1-‘ »-‘ »_» .- »-

 

Case 2:18-cv-00592-JLR Document 20 Filed 10/10/18 Page 7 of 10

 

(a) promptly notify the designating party in writing and include a copy of the
subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or lall of the material covered by the subpoena or order is
subject to this agreement Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued
by the designating party whose confidential material may be affected.

8. UNAUTI~IOR`IZED DISCLOSURE OF PROTECTED MATERIAL
If` a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

material to any person or in any circumstance not authorized under this agreement the receiving
party must immediately (a) notify in writing the designating party of the unauthorized
disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
(c) inform the person or persons to whom unauthorized disclosures were made of ail the terms of
this agreement and (d) request that such person or persons execute the “Acknowledgrnent and
Agreement to Bc Bound” that is attached hereto as Exhibit A.

9. INADVERTENT PRODUCTION OF PRIVII..EGED OR OTHERWISE PROTECTED
MATERLAL

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
provision is not intended to modify whatever procedure may be established in an e-discovery
order or agreement that provides for production without prior privilege review. Parties shall 7
confer on an appropriate non-waiver order under Fed. R. Evid. 502`

10. NON TERMINATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals-, each receiving

party must return all confidential material to the producing party, including all copies, extracts

and summaries thereof Alternatively, the parties may agree upon appropriate methods of

ST|PULATION AN`D PROTECTIVE ORDER - 7
The Law Ofl“lcc ofG. (Gus]
Benjamin lindsey liI
2012 Gradc .Rd.! Suitc 202

Lake Stevens, WA 98258
mm ')a't_osn< wan names

 

 

 

 

 

Case 2:18-cv-00592-JLR Document 20 Fl|ed 10/10!18 Page 8 of 10

destruction

Notwithstanding this provision counsel are entitled to retain one archival copy of ali
documents filed with the court, trial, deposition and hearing transcri_i;)t-s3 correspondence,.
deposition and triai' exhibits expert reports,.attcrney work produce and consultant and expert
tactic 'p,rr:»di,ic’a1 even if such materiais contain confidential inaterial.

The confidentiality obligations imposed by this agreement shall remain in effect until a

designating party agrees-otherwise in wri ting or a court orders otherwise

I’i` iS. _S€)' AGREED AN.D S'IIPULATEW, -'l“i~li`<’tOUCiI:€i COUNSEL _OF RECORD.

carlin aaa ia‘§ say ar oaaasr, noia _

tit/it,)rgan9 _Lewis -& `Bc'_c`lz;ius LL`P'
Attomeys for Dei`endauts
.By fsi Meiinda"$. Riachert
Me`linda S_, Ri_echert;(adtnitted pro hac 'vice)
Morgan, i,ewis & Boci<ius LLP
1400 Page 'Miii Road
13an .Alto-, C;n. 94304
1 "iieie'pitone; _(650) 843-4000
Fax': (65_0}'843“4001
Eniail; nieii.nda.riechert(ritniorn-anlewis,com _

By` /s/ 'i"`eri iii KITM» og`d

'i`e`ri. iii Kirl~:vvood fadmitted pro `hac'vice)
Morgan, lewis :& Boek;ius LLP

300 S_ctltli (irand Aveiiue, 22nd l?l_oor
Los Angeies, CA_ 900?1

Telephone: (213} 612~25300

Fax.: 21'3) 512»350£

him ruiz teri.nirkw_cod@morgantewia.cont

 

By fs`/ lawrence A, Shancro

Lain'cnce A. Siiapero, WSBA #31301__ 7

O`gl etree, Dealcins_, Nash, Srnoak 3a _Ste.wart, i;".C'._
800 Fifth -Avenue, `Suite' .»'-iiCU `
S_ea'_ttie, WA 98 § 04

Telephone: (20`6} 8?6»5`301

Email :1 Lai'u‘ence. s`hapern @o_gietree.'cotn

S'I'IPULA"I`}.C}N AND PROW€T.[VE ()RD'ER ~'» 8 _
’i”iic haw OYf"ice ci`G. (Gus}
_ 7 E.eit_iarnin _t,indscy tit
2013 iirailc -Rd-.i'Sulfc 202
Lake Stevcu's, WA 9`8258
arm ')m.o=:rtt arena assess

 

 

 

 

\ooo-.io\ut.t>c)ro.._

NN[\JI\)N[\JN»--»-t»-H»-¢»-\»-as--l»_n»-l
HO\LH-b»b}t\-)*-‘O\DO°‘-JO\Lh-P-WN'_'C

 

Case 2:18-cV-00592-JLR Document` 20 Filed 10/10/18 Page 9 of 10

The Law Of`fice of G. Benjamin Lindsey Ill
Attorney for Plaintiff Stephanie Flohr

By /sf G. (Gusi Lindsev III
G. (Gus) Benjamin Lindsey IlI, WSBA #36386
2012 Grade Rd., Ste. 202
Lake Stevens, WA 98258
Email: guslindseyiii@gbl3law.com

PURSUANT TO STIPULATION. lT IS SO ORDERED

.M,
DATEDthis i_i__ dayof Oc;‘i`i>\"_ 2018.-

 
 

The Honora le James L. Robart
United State District Court Judge

STIPU LATION AND PROTEC']`IVE ORDER - 9
The |-aw Oi`iice of‘G.. (Gus)
Benjamin Lindsey |li
2012 Grade Rd./ Suit'e 202
l_.ake Stcvcns, WA 93258
ram ’)m_c<as mens mann

 

 

 

LL»JN

‘~OOO*-JQ\U\

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27

 

Case 2218"cv-0059'2-JLR Dlocument 20 Filed 10/10)*18 Page 10 of 10

EXHIBIT A TO STIPULATED PROTECTIVE OR])ER

ACKNOWLEDGMENT AND AGREMENT TO BE BOUND

l, [print or type full name], of

 

 

[print or type full address], declare under penalty of perjury that I have read in'its entirety
and understand the Stipulated Protective O'rder that was issued by the United States District
Court for the Western District of Washington on ,201_, in the case
of Stephane Fiohrs.. v. The Boei'ng Comp'any, et al., 2119-cv-»00592~JLR.' 1 agree to
comply with and to be bound by ali the terms of this Stipulated Protective Order and I
understand and acknowledge that failure to so comply could expose me to sanctions and
punishment in the nature of contempt l solemnly promise that l will not disclose in any
manner any information or item that is subject to this Stipulated Prctective Order to any person
or entity except `in_ strict compliance with the provisions of` this Order.

I further agree to submit to the jurisdiction of the United States District Court for the
Westem District of Washin_gton for the purpose of enforcing the terms of this Stipulated

Protective Order, even if such enforcement proceedings occur after termination of this action.

DATED this day of` -, 20_

 

Signatute

 

zim Name

STIPULATION AND PROTECTIVE ORDER ~ 10
The haw Oi`i'tcc of G. (Gus)
Benjamin Lindsey lli
2012 Grude Rd.l Suitc 202

l..akc Stevcns, WA 90258
ra')<\ am.o<sis mann insists

 

 

 

